Citation Nr: 1000548	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a ventral hernia.

(The issue of entitlement to service connection for 
depression will be the subject of a separate decision of the 
Board of Veterans' Appeals (Board))


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1974 to December 1976.  This matter is before the Board 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Travel Board hearing in March 2007 with respect to the 
issues of whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
low back disability and entitlement to service connection for 
depression.  In an October 2007 decision, the Veterans Law 
Judge (VLJ) who conducted the March 2007 Travel Board hearing 
reopened and denied the claim of service connection for a low 
back disability and remanded the claim for service connection 
for depression.  In addition, that VLJ determined that an 
October 2002 statement from the Veteran expressing his wish 
to add the issue of entitlement to service connection for a 
ventral hernia to his pending appeal constituted a notice of 
disagreement with the June 2002 rating decision which denied 
service connection for a ventral hernia because this 
statement was received within one year of the denial of the 
claim.  That matter was remanded for issuance of a statement 
of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 
(1999).  After the SOC in the matter of service connection 
for ventral hernia was issued, the Veteran (in his May 2009 
VA Form 9, substantive appeal) requested a videoconference 
hearing on the matter.  Such hearing was held before the 
undersigned in September 2009.  

The March 2007 Travel Board hearing did not address the claim 
of service connection for ventral hernia, and the September 
2009 videoconference hearing addressed only the issue of 
service connection for ventral hernia.  VA law provides that 
the VLJ who conducts a hearing in a matter shall participate 
in the final determination of the claim on appeal.  See 
38 C.F.R. § 20.707.  Accordingly, the two issues on appeal, 
service connection for depression and ventral hernia, will 
each be the subject of a separate decision by the VLJ who 
conducted the hearing for that issue.  

An unappealed October 1983 rating decision denied service 
connection for hernia.  Although the RO adjudicated the 
Veteran's claim de novo in the April 2009 SOC, the question 
of whether new and material evidence has been received to 
reopen the claim must be addressed in the first instance by 
the Board because that issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.  

The matter of service connection for ventral hernia on de 
novo review is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 1983 rating decision denied the 
Veteran's claim of service connection for hernia (type 
unspecified) on the basis that medical evidence did not show 
such disability  

2.  Evidence received since the October 1983 rating decision 
includes competent evidence the Veteran has a ventral hernia, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for ventral hernia, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

Evidence received since the October 1983 rating decision is 
new and material, and the claim of service connection for 
ventral hernia may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this 
decision grants the portion of the appellant's claim that is 
being addressed, there is no reason to belabor the impact of 
the VCAA on the matter; any notice defect or duty to assist 
is obviously nonprejudicial.

II.  Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection for hernia (type unspecified) was denied 
by an unappealed October 1983 rating decision on the basis 
that the medical evidence of record did not show claimed 
hernia.  That decision is final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the October 1983 rating 
decision included the Veteran's incomplete service treatment 
records (STRs) which were silent for hernia.  

Evidence received since the October 1983 rating decision 
includes additional STRs which show treatment for abdominal 
pain and a finding of inguinal hernia; they are silent for 
findings of, or treatment for, a ventral hernia.  

Postservice treatment records, to include from the Social 
Security Administration, reflect findings of inguinal hernia; 
however, these records are also silent with respect to 
findings of or treatment for ventral hernia.  

An August 2008 statement from C. Arnold, M.D. notes that the 
Veteran has a mild non-incarcerated mid ventral hernia 
(diastasis recti) that is not surgical in nature and is 
stable.  This statement further notes that the Veteran has 
had this for many years.  A June 2009 statement from Dr. 
Arnold notes that he is the primary care physician for the 
Veteran and the Veteran has a known chronic diastasis recti 
non-incarcerated ventral hernia.  

[Notably, whereas the unappealed October 1883 rating decision 
denied service connection for an unspecified type hernia, 
more recently, the claim of service connection for hernia has 
evolved into a bifurcated process: an appeal of the June 2002 
continuation of the denial of service connection for ventral 
hernia, and a grant (by May 2004 DRO decision) of service 
connection for inguinal hernia.]   

The Board finds that new and material evidence has been added 
to the record that relates to an unestablished fact necessary 
to substantiate the Veteran's claim of service connection for 
ventral hernia.  The August 2008 and June 2009 statements 
from Dr. Arnold reflect that the Veteran currently has a 
ventral hernia and, by noting that the Veteran had such for 
many years, suggest that there may be a nexus between the 
current ventral hernia and the Veteran's service.  This 
evidence is new because it was not of record in October 1983.  
It is material because previously there was no medical 
evidence of a ventral hernia disability (or relating such 
disability to the Veteran's service).  Hence, the additional 
evidence received raises a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and the claim seeking service connection for 
ventral hernia may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
ventral hernia is granted.






REMAND

As the claim of service connection for a ventral hernia is 
reopened, VA's duty to assist now includes obtaining an 
examination/medical opinion, as indicated.  38 C.F.R. 
§ 3.159.  

Furthermore, during his September 2009 videoconference 
hearing, the Veteran testified that he was seeing his private 
physician, Dr. Arnold, for his ventral hernia.  In addition, 
a review of the claims file found that he receives ongoing VA 
treatment.  VA has notice of the existence of additional 
likely pertinent private and VA records; such records must be 
secured and associated with the claims files.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation, VA and private, he has 
received for a Ventral hernia and to 
provide any releases needed to secure 
records of any such private 
evaluation/treatment.  Of particular 
interest are records from Dr. Arnold.  The 
RO should obtain complete clinical records 
(those not yet secured) from the sources 
identified.  If any provider does not 
respond, the Veteran and his 
representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.

2.  If the records received pursuant to 
the development ordered above show or 
suggest that the Veteran has a ventral 
hernia and suggest (noting that when a VA 
examination is necessary is a "low 
threshold" requirement) that such is 
related to the Veteran's active service, 
the RO should arrange for the Veteran to 
be examined by an appropriate physician to 
conclusively establish the existence, and 
determine the likely etiology, of the 
ventral hernia.  The examining physician 
must review the Veteran's claims file in 
conjunction with the examination, to 
specifically include the August 2008 and 
June 2008 statements by (and any treatment 
records obtained from) Dr. Arnold.  Based 
on examination of the Veteran and review 
of his claims files, the examiner should 
opine whether it is at least as likely as 
not (i.e., a 50 percent or better 
probability) that the Veteran has a 
ventral hernia that is related to his 
military service.  The physician must 
explain the rationale for the opinion, to 
include comment on the statements by Dr. 
Arnold.

3.  The RO should then re-adjudicate de 
novo the claim of service connection for a 
ventral hernia.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


